
	
		I
		111th CONGRESS
		1st Session
		H. R. 1864
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Mr. Wilson of South
			 Carolina (for himself, Mr.
			 Boehner, Mr. Cantor,
			 Mr. McHugh,
			 Mr. Adler of New Jersey,
			 Mr. Bilirakis,
			 Mr. LoBiondo,
			 Mr. Johnson of Illinois,
			 Mr. Rooney,
			 Mr. Miller of Florida,
			 Mr. Nye, Mr. Fleming, Mr.
			 Pastor of Arizona, Mr.
			 Rodriguez, Mr. Bartlett,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Jones,
			 Mr. Olson,
			 Mr. Conaway,
			 Mr. Lamborn,
			 Mr. Chaffetz,
			 Mr. Akin, Ms. Ros-Lehtinen, Mr. Shadegg, Mr.
			 Massa, Mr. Kline of
			 Minnesota, Mr. Shuster,
			 Mr. Franks of Arizona,
			 Mr. Harper,
			 Ms. Fallin,
			 Mr. Hunter,
			 Mr. Rogers of Michigan,
			 Mr. Luetkemeyer,
			 Mr. Davis of Kentucky,
			 Mr. Forbes,
			 Mr. Reichert,
			 Mr. Wittman,
			 Mr. Broun of Georgia,
			 Mr. Heller,
			 Mrs. Blackburn,
			 Mrs. McMorris Rodgers,
			 Mrs. Biggert, and
			 Mr. Price of Georgia) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To provide a pay increase of 3.4 percent for members of
		  the uniformed services for fiscal year 2010.
	
	
		1.Fiscal year 2010 increase in
			 military basic pay
			(a)Waiver of
			 section 1009 adjustmentThe adjustment to become effective during
			 fiscal year 2010 required by section 1009 of title 37, United States Code, in
			 the rates of monthly basic pay authorized members of the uniformed services
			 shall not be made.
			(b)Increase in
			 basic payEffective on January 1, 2010, the rates of monthly
			 basic pay for members of the uniformed services are increased by 3.4
			 percent.
			
